     Case 3:14-cv-02324-WHA Document 191-1 Filed 09/07/21 Page 1 of 8




 1 William N. Sinclair (SBN 222502)
    (bsinclair@mdattorney.com)
 2 Steven D. Silverman (admitted pro hac vice)
    (ssilverman@mdattorney.com)
 3 Andrew G. Slutkin (admitted pro hac vice)
    (aslutkin@mdattorney.com)
 4
   Joseph F/ Murphy, Jr. (admitted pro hac vice)
 5 (jmurphy@mdattorney.com)
   Phillip J. Closius (admitted pro hac vice)
 6 (pclosius@mdattorney.com)
   SILVERMANǀTHOMPSONǀSLUTKINǀWHITEǀLLC
 7 201 N. Charles Street, Suite 2600
   Baltimore, MD 21201
 8 Telephone: (410) 385-2225                     Stuart A. Davidson (admitted pro hac vice)
   Facsimile: (410) 547-2432                      (sdavidson@rgrdlaw.com)
 9                                               Mark J. Dearman (admitted pro hac vice)
   Mel T. Owens (SBN 226146)                      (mdearman@rgrdlaw.com)
10
    (mowens@nbolaw.com)                          ROBBINS GELLER RUDMAN
11 NAMANNY BYRNE & OWENS, P.C.                    & DOWD LLP
   2 South Pointe Drive, Suite 245               120 East Palmetto Park Road, Suite 500
12 Lake Forest, CA 92630                         Boca Raton, FL 33432
   Telephone: (949) 452-0700                     Telephone: (561) 750-3000
13 Facsimile: (949) 452-0707                     Facsimile: (561) 750-3364
14 Attorneys for Plaintiffs and Proposed Class Counsel

15                             UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
17                                 SAN FRANCISCO DIVISION
18 RICHARD DENT, et al., Individually and on     )   Case No. 3:14-cv-02324-WHA-JCS
   Behalf of All Others Similarly Situated,      )
19                                               )   DECLARATION OF PHILLIP J. CLOSIUS
                                 Plaintiffs,     )   IN SUPPORT OF PLAINTIFFS’ MOTION
20                                               )   FOR CLASS CERTIFICATION
          vs.                                    )
21                                               )   Date:       July 8, 2021
   NATIONAL FOOTBALL LEAGUE, a New               )   Time:       8:00 a.m.
22 York Unincorporated Association,              )   Dept:       Courtroom 12, 19th Floor
                                                 )   JUDGE:      Hon. William H. Alsup
23                              Defendant.       )
                                                 )
24

25

26

27

28
     Case 3:14-cv-02324-WHA Document 191-1 Filed 09/07/21 Page 2 of 8




 1              I, Phillip J. Closius, declare as follows:

 2              1.       I am an attorney duly licensed to practice before all of the courts of the State of

 3 New York and am admitted pro hac vice before this Court in this action. I am Of Counsel at the

 4 law firm of Silverman Thompson Slutkin White LLC, and I am one of the attorneys of record for

 5 Plaintiffs in this case. I have personal knowledge of the matters stated herein, and, if called upon,

 6 I could and would competently testify thereto.

 7              2.       As of the date of this Declaration, my firm and my co-counsel’s firm, Robbins

 8 Geller Rudman & Dowd LLP, have been retained by over 1,800 former National Football League

 9 (“NFL”) players to pursue class-action claims against the NFL similar to the claims alleged in this

10 case.

11              3.       I respectfully submit true and correct copies of the foregoing exhibits in connection

12 with Plaintiffs’ Motion for Class Certification.

13
          No.                                                Exhibit
14    1              Declaration of Richard Dent in Support of Plaintiffs’ Motion for Class Certification
15    2              Declaration of J.D. Hill in Support of Plaintiffs’ Motion for Class Certification
16    3              Declaration of Keith Van Horne in Support of Plaintiffs’ Motion for Class
                     Certification
17
      4              Declaration of Ron Stone in Support of Plaintiffs’ Motion for Class Certification
18
      5              Declaration of Ron Pritchard in Support of Plaintiffs’ Motion for Class Certification
19
      6              Declaration of Jim McMahon in Support of Plaintiffs’ Motion for Class Certification
20
      7              Intentionally Left Blank
21
      8              Declaration of Jeremy Newberry in Support of Plaintiffs’ Motion for Class
22                   Certification
      9              Declaration of Marcellus Wiley in Support of Plaintiffs’ Motion for Class
23                   Certification
24    10             Firm Resume of Silverman Thompson Slutkin White LLC

25    11             Firm Resume of Robbins Geller Rudman & Dowd LLP

26    12             BROWN_EVANS_0000005308
27    13             BROWN_EVANS_0000005314
28


     DEC. PHIL CLOSIUS ISO MOT. FOR CLASS CERT. - Case No. 3:14-cv-02324-WHA-JCS                             -1-
     Case 3:14-cv-02324-WHA Document 191-1 Filed 09/07/21 Page 3 of 8




 1
       No.                                          Exhibit
 2    14      Excerpts from the Deposition of Anthony P. Yates, M.D.
 3    15      Excerpts from the Deposition of T. Pepper Burrus
 4    16      Christopher R. Deubert, et al., Protecting and Promoting the Health of NFL Players:
              Legal and Ethical Analysis and Recommendations (Nov. 2016)
 5
      17      Deposition of Elliot Pellman, M.D., Ex. 27
 6
      18      Excerpts from the Deposition of David J. Chao, M.D.
 7
      19      Excerpts from the Deposition of Matthew Matava, M.D.
 8
      20      BROWN_EVANS_0000010153
 9
      21      BROWN_EVANS_0000022290
10
      22      PIT_EVANS_0000000714
11
      23      PIT_EVANS_0000000964
12
      24      PIT_EVANS_0000000825
13
      25      Deposition of Anthony P. Yates, M.D., Ex. 13
14
      26      IND_EVANS_0000004051
15
      27      NYJ_EVANS_0000004273
16
      28      NO_EVANS_0000006046
17
      29      Excerpts from the Deposition of Elliot Pellman, M.D. 299; 410
18
      30      NFLPS_EVANS_0002096
19
      31      PIT_EVANS_0000000676
20
      32      Excerpts from the Deposition of Gerald Wunsch
21
      33      GB_EVANS_0000000880
22
      34      PLAINTIFFS-NFL 0000240
23
      35      SD_EVANS_0000003498
24
      36      NFLPS_EVANS_0000294
25

26    37      NFL_COTTLER_00000413

27    38      Calvin Johnson Tells E:60 He Had His ‘Fair Share’ of Concussions, ESPN (July 6,
              2016), https://www.espn.com/nfl/story/_/id/16822053/calvin-johnson-talks-
28            painkillers-concussions-player-safety


     DEC. PHIL CLOSIUS ISO MOT. FOR CLASS CERT. - Case No. 3:14-cv-02324-WHA-JCS                -2-
     Case 3:14-cv-02324-WHA Document 191-1 Filed 09/07/21 Page 4 of 8




 1
       No.                                        Exhibit
 2    39      Deposition of Anthony P. Yates, M.D., Ex. 12
 3    40      Excerpts from the Deposition of Ronnie Barnes
 4    41      NFLPS_EVANS_0001631
 5    42      BROWN_EVANS_0000010177
 6    43      BROWN_EVANS_0000000287
 7    44      NFLPS_EVANS_0002751
 8    45      GB_EVANS_0000000488
 9    46      MATAVA0000638
10    47      PELLMAN_EVANS_0000000561
11    48      PELLMAN_EVANS_0000000207
12
      49      PELLMAN_EVANS_0000000008
13
      50      NFLPS_EVANS_0000168
14
      51      NFLPS_EVANS_0002680
15
      52      NFLPS_EVANS_0002038
16
      53      NYJ_EVANS_0000001667
17
      54      NYJ_EVANS_0000001187
18
      55      BROWN_EVANS_0000000367
19
      56      GB_EVANS_0000000336
20
      57      ARI_EVANS_0000014903
21
      58      PELLMAN_EVANS_0000000265
22
      59      Excerpts from the Deposition of Jim Anderson
23
      60      PIT_EVANS_0000000550
24
      61      PIT_EVANS_0000000568
25
      62      PIT_EVANS_0000000473
26
      63      GB_EVANS_0000000231
27
      64      BROWN_EVANS_0000008878
28


     DEC. PHIL CLOSIUS ISO MOT. FOR CLASS CERT. - Case No. 3:14-cv-02324-WHA-JCS   -3-
     Case 3:14-cv-02324-WHA Document 191-1 Filed 09/07/21 Page 5 of 8




 1
       No.                                         Exhibit
 2    65      BROWN_EVANS_0000002900
 3    66      PIT_EVANS_0000000959
 4    67      PIT_EVANS_0000000954
 5    68      BROWN_EVANS_0000015231
 6    69      BROWN_EVANS_0000003250
 7    70      BROWN_EVANS_0000013328
 8    71      CIN_EVANS_0000004605
 9    72      BROWN_EVANS_0000014842
10    73      BROWN_EVANS_0000004407
11    74      Excerpts from the Deposition of David E. Olson, M.D.
12
      75      Deposition of Lawrence S. Brown, Jr., M.D., Ex. 13
13
      76      NFLPS_EVANS_0002110
14
      77      Excerpts from the Deposition of Lawrence S. Brown, Jr., M.D.
15
      78      PELLMAN_EVANS_0000000015
16
      79      DEN_EVANS_0000007900
17
      80      NFLPS_EVANS_0001512
18
      81      CHI_EVANS_0000002950
19
      82      Deposition of Lawrence S. Brown, Jr., M.D., Ex. 16
20
      83      TEN_EVANS_0000000382
21
      84      MIN_EVANS_0000000539
22
      85      NFL_EVANS_0000001183
23
      86      MIN_EVANS_0000000735
24
      87      ATL_EVANS_0000000171
25
      88      NE_EVANS_0000001835
26
      89      COTTLER_EVANS_000573
27
      90      BROWN_EVANS_0000005611
28


     DEC. PHIL CLOSIUS ISO MOT. FOR CLASS CERT. - Case No. 3:14-cv-02324-WHA-JCS   -4-
     Case 3:14-cv-02324-WHA Document 191-1 Filed 09/07/21 Page 6 of 8




 1
       No.                                             Exhibit
 2    91        MATAVA0000752
 3    92        CIN_EVANS_0000004643
 4    93       PELLMAN_EVANS_0000000051
 5    94        Excerpts from the Deposition of John Norwig
 6    95        ATL_EVANS_0000000337
 7    96        TEN_EVANS_0000000320
 8    97       PELLMAN_EVANS_0000000214
 9    98       PELLMAN_EVANS_0000000543
10    99       GB_EVANS_0000000778
11    100       Excerpts from the Deposition of Patrick Michael Connor, M.D.
12
      101      Declaration of Leslie K. Benet, Ph.D.
13
      102       MATAVA0001425
14
      103      NYJ_EVANS_0000012090
15
      104       Elements of Negligence – Voluntary Undertaking by State
16

17           I declare under penalty of perjury under the laws of the United States of America that the
18 foregoing is true and correct. Executed this 6th day of May, 2021, at Baltimore, Maryland.

19

20                                                     s/Phillip J. Closius
                                                       PHILLIP J. CLOSIUS
21

22

23

24

25

26

27

28


     DEC. PHIL CLOSIUS ISO MOT. FOR CLASS CERT. - Case No. 3:14-cv-02324-WHA-JCS                    -5-
     Case 3:14-cv-02324-WHA Document 191-1 Filed 09/07/21 Page 7 of 8




 1                                  CERTIFICATE OF SERVICE
 2         I hereby certify that on May 6, 2021, I authorized the electronic filing of the foregoing with

 3 the Clerk of the Court using the CM/ECF system which will send notification of such filing to the

 4 e-mail addresses denoted on the attached Electronic Mail Notice List, and I hereby certify that I

 5 caused the foregoing to be served via email to the non-CM/ECF participants indicated on the

 6 attached Email Notice List.

 7

 8
                                                               s/ Phillip J. Closius
 9                                                              Phillip J. Closius

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     DEC. PHIL CLOSIUS ISO MOT. FOR CLASS CERT. - Case No. 3:14-cv-02324-WHA-JCS                      -1-
     Case 3:14-cv-02324-WHA Document 191-1 Filed 09/07/21 Page 8 of 8




 1                                       Email Notice List

 2
   Christi J. Braun
 3
   Office of the Vice President and General Counsel
 4 University of Florida
   123 Tigert Hall
 5 Gainesville, FL 32611-3125
   braunc@shands.ufl.edu
 6 braunc@ufl.edu

 7
   Anna T. Selby
 8 Assistant Vice Chancellor and Associate General Counsel
   Washington University
 9 660 South Euclid, Campus Box 8037
   St. Louis, MO 63110
10 anna.selby@wustl.edu

11
   Sarah Coyne
12 Weil Gotshal & Manges, LLP
   767 Fifth Avenue
13 New York, NY 10153
   sarah.coyne@weil.com
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     DEC. PHIL CLOSIUS ISO MOT. FOR CLASS CERT. - Case No. 3:14-cv-02324-WHA-JCS   -1-
